30 F.3d 142
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
Mike M. NDEFRU, Plaintiff-Appellant,v.Dr. Peter M.A. SHERWOOD;  Dr. Dale M. Hawley;  Dr. KennethJ. Klabunde;  Dr. Michael J. O'Shea;  Timothy R.Donoghue, Dean;  Bradley Fenwick, Dean;Elizabeth A. Unger, Dean,Defendants-Appellees.
No. 94-3021.
United States Court of Appeals, Tenth Circuit.
Aug. 4, 1994.

1
Before MOORE and KELLY, Circuit Judges, and BABCOCK,** District Judge.

ORDER AND JUDGMENT1

2
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.R.App.P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


3
Plaintiff Mike M. Ndefru filed this action under 42 U.S.C.1983 alleging deprivation of due process in connection with the decision of members of the Chemistry Department at Kansas State University to reject his propositional oral examination theme.  Plaintiff further contended that this decision defamed him and ultimately resulted in his dismissal from the University, and that his belongings were unlawfully searched by defendant Sherwood.  A grievance hearing held by the University had earlier found against plaintiff on all issues he raised.


4
The district court granted defendants' motion to dismiss for failure to state a claim under Fed.R.Civ.P. 12(b)(6).  After careful review of the parties' arguments, the record on appeal, and the relevant law, we affirm the judgment of the district court for substantially the reasons stated by that court.


5
The judgment of the United States District Court for the District of Kansas is AFFIRMED.  The mandate shall issue forthwith.



**
 Honorable Lewis T. Babcock, District Judge, United States District Court for the District of Colorado, sitting by designation


1
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of the court's General Order filed November 29, 1993.  151 F.R.D. 470